       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 1 of 28



 1 Michael A. Strauss (CA State Bar # 246781)

 2 STRAUSS & STRAUSS, APC
     226 W. Ojai Avenue, #101-325
 3 Ojai, California 93023

 4 Telephone: (805) 641-6600
     Facsimile: (805) 641-6607
 5 Email: mike@strausslawyers.com

 6
     Attorneys for Plaintiffs
 7

 8
                          UNITED STATES DISTRICT COURT
 9
                          WESTERN DISTRICT OF WISCONSIN
10

11    HOWARD J. MOORE, on behalf of             Case No.
12
      himself and a class of employees
      and/or former employees similarly         CLASS ACTION COMPLAINT
13    situated, ERIK JENSEN, on behalf of
14
      himself and a class of employees
      and/or former employees similarly
15    situated MATTHEW HOBBS, on
16    behalf of himself and a class of
      employees and/or former employees
17    similarly situated, BRUCE HEROUX,
18    on behalf of himself and a class of
      employees and/or former employees
19    similarly situated, DAVID BUZAN, on
20    behalf of himself and a class of
      employees and/or former employees
21    similarly situated, JOHN GUNTER,
22    on behalf of himself and a class of
      employees and/or former employees
23    similarly situated, RYAN BULYCA,
24    on behalf of himself and a class of
      employees and/or former employees
25    similarly situated, TRAVIS
26    MAUGER, on behalf of himself and a
      class of employees and/or former
27    employees similarly situated,
28    MICHAEL F. SMITH, on behalf of

                                            1
                                 CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 2 of 28



1     himself and a class of employees
      and/or former employees similarly
2     situated, CURTIS MATTIES, on
3     behalf of himself and a class of
      employees and/or former employees
4     similarly situated, and PATRICK
5     O’DONNELL, on behalf of himself
      and a class of employees and/or former
6     employees similarly situated,
7                         Plaintiffs,
8           v.
9     CHARTER COMMUNICATIONS,
      LLC,
10
                          Defendant.
11

12         Plaintiffs, on behalf of themselves and a class of employees and/or former
13   employees similarly situated (“Plaintiffs”), by and through their counsel, bring claims
14   pursuant to the state laws of Connecticut, Florida, Kentucky, Massachusetts,
15   Michigan, Missouri, Montana, New York, North Carolina, Ohio, and Wisconsin,
16   against Defendant CHARTER COMMUNICATIONS, LLC, its subsidiaries and
17   affiliates, and allege, upon personal belief as to themselves and their own acts, and as
18   for all other matters, upon information and belief, and based upon the investigation
19   made by their counsel, as follows:
20

21                                      INTRODUCTION
22         1.     This is a class action for unpaid wages and/or unpaid overtime
23   compensation brought pursuant to the wage payment and overtime laws of eleven (11)
24   states in which Defendant does business:            Connecticut, Florida, Kentucky,
25   Massachusetts, Michigan, Missouri, Montana, New York, North Carolina, Ohio, and
26   Wisconsin.
27

28

                                                2
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 3 of 28



1                              JURISDICTION AND VENUE
2          2.     This Court has original jurisdiction over the state law claims pursuant to
3    28 U.S.C. § 1332(d)(2)(a) because the amount in controversy exceeds $5,000,000 and
4    at least one putative class member is a citizen of a state different from the states in
5    which the Defendant is a citizen.
6          3.     Venue is proper pursuant to 28 U.S.C. § 1391(a) and (c) because
7    Defendant is subject to personal jurisdiction in the Western District of Wisconsin.
8                                          PARTIES
9          4.     Defendant Charter Communications, LLC (“Charter”) is a limited
10   liability company organized under the laws of the State of Delaware. Charter’s
11   principal place of business is at 12405 Powerscourt Drive, St. Louis, St. Louis County,
12   Missouri 63131.
13         5.     Plaintiff HOWARD J. MOORE (“Moore”) is a natural person and
14   resident of Connecticut. Plaintiff Moore was employed by Charter as full-time, non-
15   exempt employee during the applicable statutory period. Plaintiff Moore is not subject
16   to Charter’s “Solution Channel” arbitration program. Plaintiff Moore brings this
17   action under Connecticut state law on behalf of himself and all other similarly situated
18   employees who currently work, or who worked for Charter as Maintenance
19   Technicians (“Maintenance Techs”) in Connecticut during the applicable statutory
20   period.
21         6.     Plaintiff ERIK JENSEN (“Jensen”) is a natural person and resident of
22   Connecticut. Plaintiff Jensen was employed by Charter as full-time, non-exempt
23   employee during the applicable statutory period. Plaintiff Jensen is not subject to
24   Charter’s “Solution Channel” arbitration program. Plaintiff Jensen brings this action
25   under Florida state law on behalf of himself and all other similarly situated employees
26   who currently work, or who worked for Charter as Maintenance Techs in Florida
27   during the applicable statutory period.
28

                                                3
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 4 of 28



1          7.    Plaintiff MATTHEW HOBBS (“Hobbs”) is a natural person and resident
2    of Kentucky. Plaintiff Hobbs was employed by Charter as full-time, non-exempt
3    employee during the applicable statutory period. Plaintiff Hobbs is not subject to
4    Charter’s “Solution Channel” arbitration program. Plaintiff Hobbs brings this action
5    under Kentucky state law on behalf of himself and all other similarly situated
6    employees who currently work, or who worked for Charter as Maintenance Techs in
7    Kentucky during the applicable statutory period.
8          8.    Plaintiff BRUCE HEROUX (“Heroux”) is a natural person and resident
9    of Massachusetts. Plaintiff Heroux was employed by Charter as full-time, non-exempt
10   employee during the applicable statutory period. Plaintiff Heroux is not subject to
11   Charter’s “Solution Channel” arbitration program. Plaintiff Heroux brings this action
12   under Massachusetts state law on behalf of himself and all other similarly situated
13   employees who currently work, or who worked for Charter as Maintenance Techs in
14   Massachusetts during the applicable statutory period.
15         9.    Plaintiff DAVID BUZAN (“Buzan”) is a natural person and resident of
16   Michigan.    Plaintiff Buzan was employed by Charter as full-time, non-exempt
17   employee during the applicable statutory period. Plaintiff Buzan is not subject to
18   Charter’s “Solution Channel” arbitration program. Plaintiff Buzan brings this action
19   under Michigan state law on behalf of himself and all other similarly situated
20   employees who currently work, or who worked for Charter as Maintenance Techs in
21   Michigan during the applicable statutory period.
22         10.   Plaintiff JOHN GUNTER (“Gunter”) is a natural person and resident of
23   Missouri.   Plaintiff Gunter was employed by Charter as full-time, non-exempt
24   employee during the applicable statutory period. Plaintiff Gunter brings this action
25   under Missouri state law on behalf of himself and all other similarly situated
26   employees who currently work, or who worked for Charter as Maintenance Techs in
27   Missouri during the applicable statutory period.
28

                                               4
                                  CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 5 of 28



1          11.    Plaintiff RYAN BULYCA (“Bulyca”) is a natural person and resident of
2    Montana.    Plaintiff Bulyca was employed by Charter as full-time, non-exempt
3    employee during the applicable statutory period. Plaintiff Bulyca is not subject to
4    Charter’s “Solution Channel” arbitration program. Plaintiff Bulyca brings this action
5    under Montana state law on behalf of himself and all other similarly situated
6    employees who currently work, or who worked for Charter as Maintenance Techs in
7    Montana during the applicable statutory period.
8          12.    Plaintiff TRAVIS MAUGER (“Mauger”) is a natural person and resident
9    of New York. Plaintiff Mauger was employed by Charter as full-time, non-exempt
10   employee during the applicable statutory period. Plaintiff Mauger is not subject to
11   Charter’s “Solution Channel” arbitration program. Plaintiff Mauger brings this action
12   under New York state law on behalf of himself and all other similarly situated
13   employees who currently work, or who worked for Charter as Maintenance Techs in
14   New York during the applicable statutory period.
15         13.    Plaintiff MICHAEL F. SMITH (“Smith”) is a natural person and resident
16   of North Carolina. Plaintiff Smith was employed by Charter as full-time, non-exempt
17   employee during the applicable statutory period. Plaintiff Smith is not subject to
18   Charter’s “Solution Channel” arbitration program. Plaintiff Smith brings this action
19   under North Carolina state law on behalf of himself and all other similarly situated
20   employees who currently work, or who worked for Charter as Maintenance Techs in
21   North Carolina during the applicable statutory period.
22         14.    Plaintiff CURTIS MATTIES (“Matties”) is a natural person and resident
23   of Ohio.    Plaintiff Matties was employed by Charter as full-time, non-exempt
24   employee during the applicable statutory period. Plaintiff Matties is not subject to
25   Charter’s “Solution Channel” arbitration program. Plaintiff Matties brings this action
26   under Ohio state law on behalf of himself and all other similarly situated employees
27   who currently work, or who worked for Charter as Maintenance Techs in Ohio during
28   the applicable statutory period.

                                               5
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 6 of 28



1          15.    Plaintiff PATRICK O’DONNELL (“O’Donnell”) is a natural person and
2    resident of Dane County, Wisconsin. Plaintiff O’Donnell was employed by Charter
3    as full-time, non-exempt employee during the applicable statutory period. Plaintiff
4    O’Donnell is not subject to Charter’s “Solution Channel” arbitration program.
5    Plaintiff O’Donnell brings this action under Wisconsin state law on behalf of himself
6    and all other similarly situated employees who currently work, or who worked for
7    Charter as Maintenance Techs in Wisconsin during the applicable statutory period.
8                                FACTUAL BACKGROUND
9          16.    Charter is telecommunications and mass media company that provides
10   cable, internet, and communications products and services throughout the United
11   States.
12         17.    Plaintiffs and the class members worked for Charter as Maintenance
13   Techs during the applicable statute of limitations period.       Among other duties,
14   Maintenance Techs are responsible for responding to emergency outages in Charter’s
15   cable, internet, and communication services infrastructure. The stakes of the job are
16   high as a single outage may affect tens of thousands of Charter’s customers. Response
17   time to these emergencies is a critical aspect of a Maintenance Tech’s duties.
18         18.    As Maintenance Techs, Plaintiffs and the class members were subjected
19   to Charter’s written “on-call” corporate policy (the “On-Call Policy”). The stated
20   purpose of the On-Call Policy was to ensure that Charter’s network and systems
21   functioned reliably at all times. To that end, Charter required Plaintiffs and the class
22   members to work “on-call” for designated periods in order to respond to plant and
23   service emergencies outside of Plaintiffs’ and the class members’ regular 40-hour
24   workweek schedules. On-call work was mandatory, and according to Charter, “an
25   essential function of the position. An employee’s refusal or unavailability may render
26   the employee unqualified for the position.” Any employee who violated the On-Call
27   Policy was subject to discipline by Charter “up to and including termination of
28   employment.”

                                                6
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 7 of 28



1          19.      Plaintiffs and the class members were assigned on-call duty according to
2    a rotating schedule. Plaintiffs and the class members were required to be available 24
3    hours a day during the periods that they were on-call. Thus, Maintenance Techs
4    assigned to week-long on-call periods worked 128 on-call hours in addition to their
5    regular full-time 40-hour workweek.
6          20.      Charter acknowledged and agreed that on-call duty was compensable
7    work. Specifically, Charter paid Plaintiffs and the class members flat-rate
8    compensation known as “On-Call Pay.” On an hourly basis, On-Call Pay amounted
9    to less than $2.00 per hour.
10         21.      In addition to the weekly On-Call Pay, if Plaintiffs and the class members
11   were required to actually report to a specific location while on-call, Charter paid
12   Plaintiffs and the class members “call-out pay,” which was 1.5 times their regular rate
13   of pay. Plaintiff and the class members were often called in to report to a job site
14   during their on-call periods, sometimes more than once per day. Getting called in was
15   a major interruption in their day as responding to emergency outages, including travel
16   time, almost always took over one hour, and frequently took several hours.
17         22.      As Maintenance Techs, Charter subjected Plaintiffs and the class
18   members to numerous restrictions while they worked on-call, including, for example:
19               (a) Charter required Plaintiffs and the class members to carry a cell phone at
20                  all times;
21               (b) Charter required Plaintiffs and the class members to always be in an area
22                  where Charter could contact them on the cell phones;
23               (c) Per the express language of the On-Call Policy, the response time for
24                  Plaintiffs and the class members to respond to a call from a supervisor or
25                  other Charter personnel was within 15 minutes of receiving the call;
26               (d) The On-Call Policy stated that Plaintiffs and the class members were
27                  required to report to the job site or other Charter location as soon as was
28                  “reasonably practical after receiving the assignment.” Charter also

                                                  7
                                     CLASS ACTION COMPLAINT
     Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 8 of 28



1             advised Plaintiff and the class members that they were expected to report
2             to the site and resolve the particular outage or other emergency all within
3             two hours. The coverage area that Plaintiffs and the class members were
4             responsible for while on-call was expansive. Therefore, in order to be
5             able to respond and resolve emergencies within Charter’s time
6             requirements, Plaintiffs and the class members could not travel beyond
7             their coverage area while working on-call;
8          (e) Exacerbating the geographic and time constraints, Charter required
9             Plaintiffs and the class members to be effectively anchored to Charter-
10            owned vehicles the entire time that they were on-call. Specifically, if
11            called in, Plaintiffs and the class members were required report to the site
12            in a Charter-owned vehicle, which was a large “bucket truck” outfitted
13            with a crane-like, mechanized aerial lift platform (the “Bucket Trucks”).
14            The Bucket Trucks enabled Plaintiffs and the class members to perform
15            maintenance and repair work at heights up to about 40 feet. Per Charter
16            policy, Plaintiffs and the class members took the Bucket Trucks home
17            with them after their regular workweek shifts, including the period during
18            which that they were on-call. Charter monitored the exact location of the
19            Bucket Trucks at all times through the vehicle’s ignition-triggered GPS
20            system;
21         (f) Charter permitted Plaintiffs and the class members to drive the company-
22            assigned Bucket Trucks for personal use during on-call periods in order
23            to “minimize response time” after being called to report to a site.
24            However, Charter did not allow Plaintiffs and the class members to use
25            the Buckets Truck as a regular “daily driver” vehicles in order to perform
26            day-to-day errands and quick trips, nor was it feasible to use the large,
27            heavy-equipment Bucket Trucks for such purposes. The result is that,
28            while on-call, Plaintiffs and the class members generally had to park and

                                            8
                               CLASS ACTION COMPLAINT
     Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 9 of 28



1             keep the Bucket Trucks at their residences, and then they stayed there
2             tethered to the Bucket Trucks. If they traveled more than a few minutes
3             away, they could not comply with their on-call reporting time and outage
4             resolution obligations;
5          (g) Moreover, any use of the Bucket Trucks for personal purposes while on-
6             call was subject to onerous restrictions and requirements. For example,
7             when Plaintiffs and the class members used their Bucket Trucks during
8             on-call periods, they were required to drive alone. They were “strictly
9             prohibited from transporting any-non employee in a Charter vehicle,”
10            including friends or family-members;
11         (h) Also, during their on-call periods, every time Plaintiffs and the class
12            members drove the Bucket Trucks after leaving them unattended, or
13            every time that they drove the Bucket Trucks in reverse gear – whether
14            using the Bucket Trucks in response to a “call out” from Charter or for
15            personal use – Charter required the Plaintiffs and the class members to
16            first perform a “Circle of Safety” procedure. This extensive vehicle and
17            safety check included “looking under the vehicle and around the tires for
18            children, animals or other potential hazards, signs of mechanical defects
19            like dripping/puddle of water, oil, transmission or other fluids, and
20            broken, loose, or missing vehicle components.”;
21         (i) Plaintiffs and the class members were also required to inspect the Bucket
22            Trucks during on-call periods on a daily basis, including on days which
23            Plaintiffs and the class members did not work one of their regular
24            workweek shifts. This daily inspection requirement included visually
25            inspecting or testing the brakes, steering, lights, wipers, body damage,
26            glass breakage, or other necessary equipment;
27         (j) Plaintiffs and the class members were also required, on a daily basis, and
28            even on days in which they did not work one of their regular workweek

                                            9
                               CLASS ACTION COMPLAINT
     Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 10 of 28



1              shifts, to maintain the Bucket Trucks in a “neat and clean” condition by,
2              among other things, disposing of all “[e]xcessive trash (fast food bags,
3              soft drink cans, coffee cups, candy bar wrappers, etc.” No trash was
4              allowed to be left in the open truck beds or on the aerial lift units.
5           (k) Further, at all times during the on-call periods, Charter required Plaintiffs
6              and the class members to comply with Charter’s Motor Vehicle Policy.
7              As such, if they did drive the Bucket Trucks while on-call, Plaintiff and
8              the class members were prohibited from doing the following – even if
9              using the Bucket Truck for personal purposes:
10                • keeping non-Charter-issued tools or equipment in the Bucket
11                    Trucks;
12                • eating anything;
13                • making outgoing cell phone calls while driving, including personal
14                    calls. They were required to pull over to the side of the road to
15                    make the outgoing call, even if they had the capability to make the
16                    call using hands-free technology;
17                • keeping a wireless device on the center console or otherwise
18                    “unsecured”;
19                • using a GPS device that required them to physically tap the device;
20                • using a radar detector;
21                • transporting firearms, fireworks, or flammable liquids;
22                • smoking or using smokeless vapor tobacco products; and
23                • parking the Bucket Trucks on private property other than
24                    Plaintiffs’ or the class members’ own private property. Thus,
25                    Plaintiffs and the class members could only park the Bucket Trucks
26                    on public streets when they used them for personal purposes while
27                    on-call. Further, when they parked the Bucket Trucks on these
28                    public streets, Plaintiffs and the class members were required by

                                              10
                                 CLASS ACTION COMPLAINT
      Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 11 of 28



1                         Charter to place orange safety cones around the perimeter of the
2                         vehicles.
3                (l) If involved in any accident in the Bucket Trucks during the on-call
4                   periods, even on days when they did not work one of their regular
5                   workweek shifts, Plaintiffs and the class members were required to
6                   submit to a drug and alcohol test within 24 hours. Charter further
7                   required Plaintiffs and the class members to “not admit responsibility for
8                   a vehicle accident to any person” including to law enforcement, even if
9                   the accident had been their fault;
10          (m) In addition to the required “Circle of Safety” check, every time Plaintiffs
11                  and the class members left a Bucket Truck unattended, they were required
12                  to always lock all doors and equipment containers and ensure that all
13                  applicable safety procedures had been followed, and to remove all
14                  personal articles from the vehicles or hide the articles from view;
15               (n) Charter also required Plaintiffs and the class members to always report to
16                  a job site in uniform. Because of this restriction, Plaintiffs and the class
17                  members had to either wear their uniforms while on-call or always carry
18                  the uniforms with them and have them at their immediate disposal so that
19                  he had the ability to quickly change if called out; and
20               (o) Charter also required Plaintiffs and the class members to always remain
21                  in the physical and mental condition that was expected during regular
22                  work hours, which effectively prohibited them from drinking alcohol,
23                  taking sleep aids and various other medications, or engaging in any other
24                  activity that might affect their physical or mental condition.
25         23.      As stated, during the on-call periods, Plaintiffs and the class members
26   were required to work on-call every hour outside of their regular work shift. For
27   example, a Maintenance Tech that worked a week-long on-call period worked his or
28   her regular full-time 40-hour work week, and then worked an additional 128 on call

                                                  11
                                      CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 12 of 28



1    hours. Despite Charter’s agreement that on-call time was compensable working time,
2    and the excessive and highly restrictive degree of control exercised by Charter during
3    the on-call periods, Charter only paid Plaintiffs and the class members flat rate
4    compensation which amounted to less than $2.00 per hour. This rate was far below
5    the minimum wage and overtime rates of pay required under the state laws applicable
6    to the respective Plaintiffs and class members.
7          24.    Apart from violating minimum wage and overtime laws with regard to
8    on-call hours, Charter failed to pay minimum wage and overtime compensation for
9    the work that Plaintiffs’ and the class members performed in connection with
10   maintaining, inspecting, and safeguarding the Bucket Trucks and adhering to Charter’s
11   Motor Vehicle Policy. For example, Charter required Plaintiffs and the class members
12   to perform a “Circle of Safety” inspection every time they drove the Bucket Truck,
13   even on days that they did not work one of their regular workweek shifts when they
14   used the Bucket Trucks for personal purposes. This was work in excess of their regular
15   40-hour workweek for which they received no overtime compensation. In addition,
16   Charter required Plaintiffs and the class members to perform daily maintenance and
17   safety inspections and cleaning of the Bucket Truck, even on days that they did not
18   work one of their regular workweek shifts. This was also work in excess of Plaintiffs
19   and the class members’ regular 40-hour workweek for which they received no
20   overtime compensation.
21                           CLASS ACTION ALLEGATIONS
22         25.    Representative Plaintiffs bring claims for relief on their own behalf and
23   as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. Each
24   representative Plaintiff asserts claims under the respective wage and overtime laws for
25   the state in which that particular representative Plaintiff worked.
26         26.    Plaintiffs seek to represent a class, and eleven separate sub-classes, that
27   consist of all current and former Charter employees who worked in one or more of the
28   States referenced in Paragraph 1 of this Complaint, who, within the applicable

                                                12
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 13 of 28



1    limitations period(s): (i) held one or more of the following positions: Maintenance
2    Tech I, Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to
3    Charter’s “Solution Channel” arbitration program; (iii) were assigned a Charter-
4    owned bucket truck or other company vehicle, and; (iv) and who, on one or more
5    occasion, worked “on-call.”
6          27.    The Connecticut sub-class consists of all current and former Charter
7    employees who worked in Connecticut and who, within the applicable limitations
8    period(s): (i) held one or more of the following positions: Maintenance Tech I,
9    Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
10   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
11   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
12   “on-call.”
13         28.    The Florida sub-class consists of all current and former Charter
14   employees who worked in Florida and who, within the applicable limitations
15   period(s): (i) held one or more of the following positions: Maintenance Tech I,
16   Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
17   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
18   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
19   “on-call.”
20         29.    The Kentucky sub-class consists of all current and former Charter
21   employees who worked in Kentucky and who, within the applicable limitations
22   period(s): (i) held one or more of the following positions: Maintenance Tech I,
23   Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
24   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
25   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
26   “on-call.”
27         30.    The Massachusetts sub-class consists of all current and former Charter
28   employees who worked in Massachusetts and who, within the applicable limitations

                                             13
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 14 of 28



1    period(s): (i) held one or more of the following positions: Maintenance Tech I,
2    Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
3    “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
4    truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
5    “on-call.”
6          31.    The Michigan sub-class consists of all current and former Charter
7    employees who worked in Michigan and who, within the applicable limitations
8    period(s): (i) held one or more of the following positions: Maintenance Tech I,
9    Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
10   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
11   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
12   “on-call.”
13         32.    The Missouri sub-class consists of all current and former Charter
14   employees who worked in Missouri and who, within the applicable limitations
15   period(s): (i) held one or more of the following positions: Maintenance Tech I,
16   Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
17   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
18   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
19   “on-call.”
20         33.    The Montana sub-class consists of all current and former Charter
21   employees who worked in Montana and who, within the applicable limitations
22   period(s): (i) held one or more of the following positions: Maintenance Tech I,
23   Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
24   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
25   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
26   “on-call.”
27         34.    The New York sub-class consists of all current and former Charter
28   employees who worked in New York and who, within the applicable limitations

                                             14
                                 CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 15 of 28



1    period(s): (i) held one or more of the following positions: Maintenance Tech I,
2    Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
3    “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
4    truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
5    “on-call.”
6          35.    The North Carolina sub-class consists of all current and former Charter
7    employees who worked in North Carolina and who, within the applicable limitations
8    period(s): (i) held one or more of the following positions: Maintenance Tech I,
9    Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
10   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
11   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
12   “on-call.”
13         36.    The Ohio sub-class consists of all current and former Charter employees
14   who worked in Ohio and who, within the applicable limitations period(s): (i) held one
15   or more of the following positions: Maintenance Tech I, Maintenance Tech II, and/or
16   Maintenance Tech III; (ii) are not subject to Charter’s “Solution Channel” arbitration
17   program; (iii) were assigned a Charter-owned bucket truck or other company vehicle,
18   and; (iv) and who, on one or more occasion, worked “on-call.”
19         37.    The Wisconsin sub-class consists of all current and former Charter
20   employees who worked in Wisconsin and who, within the applicable limitations
21   period(s): (i) held one or more of the following positions: Maintenance Tech I,
22   Maintenance Tech II, and/or Maintenance Tech III; (ii) are not subject to Charter’s
23   “Solution Channel” arbitration program; (iii) were assigned a Charter-owned bucket
24   truck or other company vehicle, and; (iv) and who, on one or more occasion, worked
25   “on-call.”
26         38.    The respective statewide classes are so numerous that joinder of all
27   members is impracticable. On information and belief, the total number of putative
28   class members for each statewide class is at least fifty individuals.

                                                15
                                   CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 16 of 28



1          39.      There are numerous and substantial questions of law and fact common to
2    members of the statewide classes including, but not limited to, the following:
3                a. Whether Charter failed to properly compensate class members for all the
4                   work that Charter required, encouraged or permitted class members to
5                   perform;
6                b. Whether Charter failed to pay class members all compensation, including
7                   minimum wages and overtime wages, rightfully owed;
8                c. Whether Charter failed to compensate class members for all work
9                   performed in excess of 40 hours per work week with overtime premium
10                  wages;
11               d. Whether Charter’s payment of On-Call Pay to Maintenance Techs
12                  pursuant to its On-Call Policy violates the respective minimum wage and
13                  overtime laws of the states where the representative Plaintiff and the class
14                  members worked;
15               e. Whether Charter willfully failed to comply with the wage and overtime
16                  laws of the states where the representative Plaintiffs and the class
17                  members worked; and
18               f. Plaintiff anticipates that Charter will raise defenses that are common to
19                  the class.
20         40.      The representative Plaintiffs will fairly and adequately protect the
21   interests of the statewide classes. Representative Plaintiffs have retained experienced
22   counsel that are competent in the prosecution of complex litigation and who have
23   experience acting as class counsel specifically in wage and hour litigation.
24         41.      The claims asserted by the representative Plaintiffs are typical of the class
25   members they seek to represent. The Representative Plaintiffs have the same interest
26   and suffer from the same injuries as the class members.
27         42.      Upon information and belief, there are no other class members who have
28   an interest individually controlling the prosecution of his or her individual claims;

                                                  16
                                     CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 17 of 28



1    however, if any such class member should become known, he or she can “opt out” of
2    this action in accordance with Rule 23.
3          43.    In addition, the numerous common questions of law predominate over
4    individual questions because Charter’s alleged underlying activities and impact of its
5    policies and practices affected class members in the same manner: they were subjected
6    to the same policy of suffering and performing work in excess of 40 hours per work
7    week without receiving their duly-earned overtime premium wages, and suffering and
8    performing work without receiving their duly-earned minimum wages.
9          44.    A class action is superior to other available means for the fair and
10   efficient adjudication of this controversy because the individual joinder of the parties
11   is impracticable. Class action treatment will allow a large number of similarly situated
12   persons to prosecute their common claims in a single forum simultaneously, efficiently
13   and without the unnecessary duplication of effort and expenses if these claims were
14   brought individually. Moreover, the expenses and burden of individual litigation
15   would make it difficult for plaintiffs to bring individual claims. The presentation of
16   separate actions by individual class members could create a risk of inconsistent and
17   varying adjudications, establish incompatible standards of conduct for Charter and/or
18   substantially impair or impede the ability of class members to protect their interests.
19         45.    Without a class action, Charter will likely retain the benefit of its
20   wrongdoing and will continue a course of action, which will result in further damages
21   to the Plaintiffs and the class members.
22
                             THE CONNECTICUT SUB-CLASS
23

24
                                      COUNT I
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
25                         THE STATE LAWS OF CONNECTICUT
26         46.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
27   Complaint as if fully set forth herein.
28

                                                17
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 18 of 28



1          47.    The time that Plaintiff Moore and the Connecticut class members spent
2    engaged in the activities described herein is compensable as minimum and/or actual
3    wages under Connecticut’s wage and hour laws.
4          48.    Charter has failed to pay Plaintiff Moore and the Connecticut class
5    members minimum and/or actual wages for the activities described herein in violation
6    of Connecticut’s wage and hour laws.
7
                                       COUNT II
8                    FAILURE TO PAY OVERTIME COMPENSATION UNDER
                            THE STATE LAWS OF CONNECTICUT
9
           49.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
10
     Complaint as if fully set forth herein.
11
           50.    The time that Plaintiff Moore and the Connecticut class members spent
12
     engaged in the activities described herein is compensable as overtime wages under
13
     Connecticut’s wage and hour laws.
14
           51.    Charter has failed to pay Plaintiff Moore and the Connecticut class
15
     members overtime wages for the activities described herein in violation of
16
     Connecticut’s wage and hour laws.
17

18
                                 THE FLORIDA SUB-CLASS
19

20                                    COUNT III
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
21                            THE STATE LAWS OF FLORIDA
22         52.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
23   Complaint as if fully set forth herein.
24         53.    The time that Plaintiff Jensen and the Florida class members spent
25   engaged in the activities described herein is compensable as minimum and/or actual
26   wages under Florida’s wage and hour laws.
27

28

                                               18
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 19 of 28



1          54.    Charter has failed to pay Plaintiff Jensen and the Florida class members
2    minimum and/or actual wages for the activities described herein in violation of
3    Florida’s wage and hour laws.
4

5
                               THE KENTUCKY SUB-CLASS

6                                     COUNT IV
7
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                             THE STATE LAWS OF KENTUCKY
8
           55.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
9
     Complaint as if fully set forth herein.
10
           56.    The time that Plaintiff Hobbs and the Kentucky class members spent
11
     engaged in the activities described herein is compensable as minimum and/or actual
12
     wages under Kentucky’s wage and hour laws.
13
           57.    Charter has failed to pay Plaintiff Hobbs and the Kentucky class members
14
     minimum and/or actual wages for the activities described herein in violation of
15
     Kentucky’s wage and hour laws.
16

17                                      COUNT V
18                   FAILURE TO PAY OVERTIME COMPENSATION UNDER
                              THE STATE LAWS OF KENTUCKY
19
           58.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
20
     Complaint as if fully set forth herein.
21
           59.    The time that Plaintiff Hobbs and the Kentucky class members spent
22
     engaged in the activities described herein is compensable as overtime wages under
23
     Kentucky’s wage and hour laws.
24
           60.    Charter has failed to pay Plaintiff Hobbs and the Kentucky class members
25
     overtime wages for the activities described herein in violation of Kentucky’s wage and
26
     hour laws.
27

28

                                               19
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 20 of 28



1

2
                           THE MASSACHUSETTS SUB-CLASS

3                                     COUNT VI
4
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                          THE STATE LAWS OF MASSACHUSETTS
5
           61.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
6
     Complaint as if fully set forth herein.
7
           62.    The time that Plaintiff Heroux and the Massachusetts class members
8
     spent engaged in the activities described herein is compensable as minimum and/or
9
     actual wages under Massachusetts’ wage and hour laws.
10
           63.    Charter has failed to pay Plaintiff Heroux and the Massachusetts class
11
     members minimum and/or actual wages for the activities described herein in violation
12
     of Massachusetts’ wage and hour laws.
13

14                                    COUNT VII
15                   FAILURE TO PAY OVERTIME COMPENSATION UNDER
                           THE STATE LAWS OF MASSACHUSETTS
16
           64.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
17
     Complaint as if fully set forth herein.
18
           65.    The time that Plaintiff Heroux and the Massachusetts class members
19
     spent engaged in the activities described herein is compensable as overtime wages
20
     under Massachusetts’ wage and hour laws.
21
           66.    Charter has failed to pay Plaintiff Heroux and the Massachusetts class
22
     members overtime wages for the activities described herein in violation of
23
     Massachusetts’ wage and hour laws.
24

25

26
27

28

                                               20
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 21 of 28



1
                                THE MICHIGAN SUB-CLASS

2                                    COUNT VIII
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                             THE STATE LAWS OF MICHIGAN
4
           67.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           68.    The time that Plaintiff Buzan and the Michigan class members spent
7
     engaged in the activities described herein is compensable as minimum and/or actual
8
     wages under Michigan’s wage and hour laws.
9
           69.    Charter has failed to pay Plaintiff Buzan and the Michigan class members
10
     minimum and/or actual wages for the activities described herein in violation of
11
     Michigan’s wage and hour laws.
12

13                                     COUNT IX
                     FAILURE TO PAY OVERTIME COMPENSATION UNDER
14                            THE STATE LAWS OF MICHIGAN
15         70.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
16   Complaint as if fully set forth herein.
17         71.    The time that Plaintiff Buzan and the Michigan class members spent
18   engaged in the activities described herein is compensable as overtime wages under
19   Michigan’s wage and hour laws.
20         72.    Charter has failed to pay Plaintiff Buzan and the Michigan class members
21   overtime wages for the activities described herein in violation of Michigan’s wage and
22   hour laws.
23

24

25

26
27

28

                                               21
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 22 of 28



1
                                THE MISSOURI SUB-CLASS

2                                     COUNT X
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                             THE STATE LAWS OF MISSOURI
4
           73.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           74.    The time that Plaintiff Gunter and the Missouri class members spent
7
     engaged in the activities described herein is compensable as minimum and/or actual
8
     wages under Missouri’s wage and hour laws.
9
           75.    Charter has failed to pay Plaintiff Gunter and the Missouri class members
10
     minimum and/or actual wages for the activities described herein in violation of Texas’
11
     wage and hour laws.
12

13

14                                    COUNT XI
                     FAILURE TO PAY OVERTIME COMPENSATION UNDER
15                            THE STATE LAWS OF MISSOURI
16         76.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
17   Complaint as if fully set forth herein.
18         77.    The time that Plaintiff Gunter and the Missouri class members spent
19   engaged in the activities described herein is compensable as overtime wages under
20   Missouri’s wage and hour laws.
21         78.    Charter has failed to pay Plaintiff Gunter and the Missouri class members
22   overtime wages for the activities described herein in violation of Missouri’s wage and
23   hour laws.
24

25

26
27

28

                                               22
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 23 of 28



1
                                THE MONTANA SUB-CLASS

2                                    COUNT XII
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                             THE STATE LAWS OF MONTANA
4
           79.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           80.    The time that Plaintiff Bulyca and the Montana class members spent
7
     engaged in the activities described herein is compensable as minimum and/or actual
8
     wages under Montana’s wage and hour laws.
9
           81.    Charter has failed to pay Plaintiff Bulyca and the Montana class members
10
     minimum and/or actual wages for the activities described herein in violation of
11
     Montana’s wage and hour laws.
12

13                                    COUNT XIII
                     FAILURE TO PAY OVERTIME COMPENSATION UNDER
14                            THE STATE LAWS OF MONTANA
15         82.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
16   Complaint as if fully set forth herein.
17         83.    The time that Plaintiff Bulyca and the Montana class members spent
18   engaged in the activities described herein is compensable as overtime wages under
19   Montana’s wage and hour laws.
20         84.    Charter has failed to pay Plaintiff Bulyca and the Montana class members
21   overtime wages for the activities described herein in violation of Montana’s wage and
22   hour laws.
23

24

25

26
27

28

                                               23
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 24 of 28



1
                               THE NEW YORK SUB-CLASS

2                                    COUNT XIV
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                             THE STATE LAWS OF NEW YORK
4
           85.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           86.    The time that Plaintiff Mauger and the New York class members spent
7
     engaged in the activities described herein is compensable as minimum and/or actual
8
     wages under New York’s wage and hour laws.
9
           87.    Charter has failed to pay Plaintiff Mauger and the New York class
10
     members minimum and/or actual wages for the activities described herein in violation
11
     of New York’s wage and hour laws.
12

13                                    COUNT XV
                     FAILURE TO PAY OVERTIME COMPENSATION UNDER
14                           THE STATE LAWS OF NEW YORK
15         88.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
16   Complaint as if fully set forth herein.
17         89.    The time that Plaintiff Mauger and the New York class members spent
18   engaged in the activities described herein is compensable as overtime wages under
19   New York’s wage and hour laws.
20         90.    Charter has failed to pay Plaintiff Mauger and the New York class
21   members overtime wages for the activities described herein in violation of New York’s
22   wage and hour laws.
23

24

25

26
27

28

                                               24
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 25 of 28



1
                          THE NORTH CAROLINA SUB-CLASS

2                                    COUNT XVI
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                         THE STATE LAWS OF NORTH CAROLINA
4
           91.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           92.    The time that Plaintiff Smith and the North Carolina class members spent
7
     engaged in the activities described herein is compensable as minimum and/or actual
8
     wages under North Carolina’s wage and hour laws.
9
           93.    Charter has failed to pay Plaintiff Smith and the North Carolina class
10
     members minimum and/or actual wages for the activities described herein in violation
11
     of North Carolina’s wage and hour laws.
12

13                                   COUNT XVII
                     FAILURE TO PAY OVERTIME COMPENSATION UNDER
14                        THE STATE LAWS OF NORTH CAROLINA
15         94.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
16   Complaint as if fully set forth herein.
17         95.    The time that Plaintiff Smith and the North Carolina class members spent
18   engaged in the activities described herein is compensable as overtime wages under
19   North Carolina’s wage and hour laws.
20         96.    Charter has failed to pay Plaintiff Smith and the North Carolina class
21   members overtime wages for the activities described herein in violation of North
22   Carolina’s wage and hour laws.
23

24

25

26
27

28

                                               25
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 26 of 28



1
                                   THE OHIO SUB-CLASS

2                                   COUNT XVIII
3
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
                               THE STATE LAWS OF OHIO
4
           97.    Plaintiffs re-allege and incorporates the preceding paragraphs of this
5
     Complaint as if fully set forth herein.
6
           98.    The time that Plaintiff Matties and the Ohio class members spent engaged
7
     in the activities described herein is compensable as minimum and/or actual wages
8
     under Ohio’s wage and hour laws.
9
           99.    Charter has failed to pay Plaintiff Matties and the Ohio class members
10
     minimum and/or actual wages for the activities described herein in violation of Ohio’s
11
     wage and hour laws.
12

13                                     COUNT XIX
                      FAILURE TO PAY OVERTIME COMPENSATION UNDER
14                               THE STATE LAWS OF OHIO
15         100. Plaintiffs re-allege and incorporates the preceding paragraphs of this
16   Complaint as if fully set forth herein.
17         101. The time that Plaintiff Matties and the Ohio class members spent engaged
18   in the activities described herein is compensable as overtime wages under Ohio’s wage
19   and hour laws.
20         102. Charter has failed to pay Plaintiff Matties and the Ohio class members
21   overtime wages for the activities described herein in violation of Ohio’s wage and
22   hour laws.
23
                               THE WISCONSIN SUB-CLASS
24

25                                   COUNT XX
                   FAILURE TO PAY MINIMUM OR ACTUAL WAGES UNDER
26                          THE STATE LAWS OF WISCONSIN
27         103. Plaintiffs re-allege and incorporates the preceding paragraphs of this
28   Complaint as if fully set forth herein.

                                               26
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 27 of 28



1          104. The time that Plaintiff O’Donnell and the Wisconsin class members spent
2    engaged in the activities described herein is compensable as minimum and/or actual
3    wages under Wisconsin’s wage and hour laws.
4          105. Charter has failed to pay Plaintiff O’Donnell and the Wisconsin class
5    members minimum and/or actual wages for the activities described herein in violation
6    of Wisconsin’s wage and hour laws.
7
                                      COUNT XXI
8                    FAILURE TO PAY OVERTIME COMPENSATION UNDER
                             THE STATE LAWS OF WISCONSIN
9
           106. Plaintiffs re-allege and incorporates the preceding paragraphs of this
10
     Complaint as if fully set forth herein.
11
           107. The time that Plaintiff O’Donnell and the Wisconsin class members spent
12
     engaged in the activities described herein is compensable as overtime wages under
13
     Wisconsin’s wage and hour laws.
14
           108. Charter has failed to pay Plaintiff O’Donnell and the Wisconsin class
15
     members overtime wages for the activities described herein in violation of
16
     Wisconsin’s wage and hour laws.
17

18
                                    PRAYER FOR RELIEF
19
           WHEREFORE Plaintiffs and the class members request that this Court:
20
           1.     Certify the state law claims set forth above as a class action pursuant to
21
     Rule 23 of the Federal Rules of Civil Procedure.
22
           2.     Award Plaintiffs and the class members their unpaid minimum, actual,
23
     and/or overtime wages as provided under the state laws of Connecticut, Florida,
24
     Kentucky, Massachusetts, Michigan, Missouri, Montana, New York, North Carolina,
25
     Ohio, and Wisconsin.
26
           3.     Award Plaintiffs and the class members liquidated damages, or other
27
     statutory penalties, as provided under applicable state law.
28

                                               27
                                    CLASS ACTION COMPLAINT
       Case: 3:21-cv-00438-wmc Document #: 1 Filed: 07/06/21 Page 28 of 28



1           4.    Award Plaintiffs and the class members attorney’s fees, costs, and
2    interest as provided under state law;
3           5.    Award such other further relief as the Court deems just and proper.
4                              DEMAND FOR JURY TRIAL
5           Plaintiffs and the class members respectfully demand a jury trial on all claims
6    triable.
7                                                   Respectfully submitted,
8

9    Date: July 6, 2021                             STRAUSS & STRAUSS, APC
10
                                             By:    s/ Michael A. Strauss
11                                                  Attorneys for Plaintiffs, individually
12                                                  and on behalf of all others similarly
                                                    situated
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               28
                                   CLASS ACTION COMPLAINT
